Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Lupon et al. (US 9978014 B2) teaches a processing device includes a processor core and a number of calculation modules that each is configurable to perform any one of operations for a convolutional neuron network system. A first set of the calculation modules are configured to perform convolution operations, a second set of the calculation modules are reconfigured to perform averaging operations, and a third set of the calculation modules are reconfigured to perform dot product operations. Chen et al. (US 10643129 B2) teaches a direct memory access unit configured to receive input data from a storage device and a master computation module configured to select one or more portions of the input data based on a predetermined convolution window; and the direct memory access unit may include one or more slave computation modules respectively configured to convolute one of the one or more portions of the input data with one of one or more previously calculated first data gradients to generate a kernel gradient, wherein the master computation module is further configured to update a prestored convolution kernel based on the kernel gradient. Lupon and Chen fails to teach a master computation module connected to the one or more slave computation modules via the interconnection unit, wherein the master computation module configured to activate the dormmate input gate value to generate an activated input gate value, as required by claim 1; and Lupon and Chen fails to teach activating, by a master computation module connected to the one or more slave computation modules via the interconnection unit, the dormmate input gate value to generate an activated input gate value, as required by amended claim 15.
Claims 1-28 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844